Citation Nr: 1821445	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-40 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ischemic colitis, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure and/or as secondary to service-connected coronary artery disease.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure and/or as secondary to service-connected coronary artery disease.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure and/or as secondary to service-connected coronary artery disease.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure and/or as secondary to service-connected coronary artery disease.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his service in Thailand.

2.  Ischemic colitis was not present during service and there is no evidence that the Veteran has ischemic colitis which is etiologically related to service, to include exposure to herbicides therein.


CONCLUSION OF LAW

Ischemic colitis was not incurred in service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Ischemic Colitis

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Additionally, service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e). 

VA will also presume that a veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if: (1) the veteran was in the Air Force, (2) the veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and (3) the veteran served as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near a base perimeter, as shown by the veteran's MOS, daily work duties, performance evaluations, or other credible evidence.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5.a (2017).  In this case, the record contains a December 2016 VA memorandum which reflects that on review of the record it was determined that the Veteran was exposed to herbicides during his service in Thailand.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record does not reflect a current diagnosis of ischemic colitis.  Specifically, VA treatment records dated in March 2015 and June 2017 VA reflect the Veteran's report of a history of a diagnosis of colitis/ischemic colitis.  He reported being treated with charcoal tablets and water.  He further reported that it was diagnosed in 1979 and that he has flare-ups of the colitis when he is under extreme stress.  There are no further records of any current diagnosis or treatment and the April 2017 VA examiner specifically indicated that after examination, interview of the Veteran (at the examination he reported abdominal pain and bloating especially during stress, 
which lasts about seven days, has been present since 10 years after service, and is relieved by charcoal and Ativan), and review of the Veteran's systems, the Veteran is not currently diagnosed with ischemic colitis or any other intestinal disorder.  The examiner noted that the Veteran's report of a prior diagnosis of ischemic colitis is the only evidence of ischemic colitis.  The examiner also specifically pointed out that ischemic colitis is not treated with charcoal and water.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). " In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The Board also notes that the service treatment records do not reflect any complaints of, treatment for, or a diagnosis related to ischemic colitis or any symptoms reasonably attributable to ischemic colitis, or other intestinal disorder, during service.  Moreover, ischemic colitis is not listed as a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  Further, ischemic colitis is not one of the enumerated disorders listed as entitled to the one-year presumption, so no further discuss of that theory of entitlement is warranted.  

With regard to the claim that ischemic colitis is directly related to herbicide exposure during service, ischemic colitis is not a disease for which presumptive service connection on an herbicide-exposure basis can be granted.  Moreover, the Veteran has submitted no evidence and the record does not otherwise contain any evidence directly linking ischemic colitis to herbicide exposure during service.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

The Board has considered the Veteran's statements that ischemic colitis is etiologically related to service or that exposure to herbicides in service caused his ischemic colitis.  Lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, the etiology of ischemic colitis is a complex medical matter beyond the expertise of a layperson.  There is no indication that an individual with appropriate expertise has diagnosed the Veteran with ischemic colitis.  

The evidence reflects only the Veteran's report that he was diagnosed with ischemic colitis in 1979.  Additionally, the medical effects of exposure to herbicides is a complex scientific matter beyond the expertise of a layperson.  Moreover, there is no indication that an individual with appropriate expertise has rendered an opinion that the Veteran has ischemic colitis caused by exposure to herbicides.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for ischemic colitis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The October 2017 VA examination report states that the Veteran's peripheral neuropathy is not temporally related to service because the Veteran reported that his symptoms began shortly before his myocardial infarction in 2008.  The examiner opined that because neurology literature shows that coronary artery disease is not a known cause of peripheral neuropathy, it is not likely that the Veteran's peripheral neuropathy is due to or aggravated by his coronary artery disease.  

In a December 2017 written statement the Veteran argued that the October 2017 VA opinion (stating that the Veteran's peripheral neuropathy of the extremities is not aggravated by the service-connected coronary artery disease) is inadequate because the examiner did not provide any rationale supporting the opinion.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that merely noting the delayed onset of peripheral neuropathy, without more, does not provide a context or explanation for the conclusion that the Veteran's current peripheral neuropathy of the upper and lower extremities is unrelated to his military service, to include herbicide exposure therein.  While the Veteran is not entitled to a presumption of service connection for peripheral neuropathy based on exposure to herbicides due to its delayed onset, he is not otherwise precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that "[a] medical nexus opinion finding a condition is not related to service because the condition is not entitled to a presumptive service connection, without clearly considering direct service connection, is inadequate on its face").  Moreover, there is absolutely no rationale for the opinion that the Veteran's peripheral neuropathy is not aggravated by his coronary artery disease.  As such, on remand the examiner can provide a more complete rationale.

The Veteran does not currently meet the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16 (a) (2017).  However, as the claims for service connection for peripheral neuropathy of the extremities being remanded herein could potentially result in eligibility for a schedular TDIU, the matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim at this juncture would be premature, and this claim is being remanded to allow the AOJ to fully develop and readjudicate the service connection claims involving all extremities as described above, before readjudicating the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the October 2017 VA examiner, if available, in order to obtain an addendum opinion report.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper and lower extremities is causally or etiologically related to service, to include his exposure to herbicides therein.  

The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for peripheral neuropathy when the disability did not manifest to 10 percent within a year of the last date of herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that this Veteran's peripheral neuropathy of the upper and lower extremities is related to his herbicide exposure given his medical history, family history, absence of other risk factors, etc.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper and lower extremities was aggravated by his service-connected coronary artery disease.

The examiner must provide a rationale for the opinions expressed.  If the VA examiner is of the opinion that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

If the October 2017 VA examiner is not available, another qualified examiner should be requested to provide the above opinions.  Should another VA examination be necessary in order to accomplish that, one should be scheduled.

2.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


